Citation Nr: 9934220	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-06 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
residuals of a fracture of the left humerus, claimed to have 
resulted from treatment at VA medical facilities.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied benefits under 38 U.S.C.A. 
§ 1151 for residuals of a fracture of the left humerus, 
claimed to have resulted from treatment at VA medical 
facilities.  

The veteran was scheduled to testify at a personal hearing 
before a hearing officer at the RO in July 1997.  He canceled 
the hearing and requested that it be rescheduled.  Another 
hearing was scheduled for him in February 1998.  However, he 
canceled that hearing as well, and requested that the case be 
sent to the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran sustained an acute transverse fracture 
through the mid-shaft of the left humerus, with marked 
displacement and angulation deformity, in an accidental fall, 
and was subsequently treated at VA Medical Centers in Altoona 
and Pittsburgh, Pennsylvania, in August and September 1995; 
surgical repair was not recommended, and the fracture healed 
slowly.  

3.  The veteran has not presented any medical evidence in 
support of his claim that his residuals of a fracture of the 
left humerus resulted from the treatment provided at VA 
facilities in August and September 1995.  

4.  The claim for benefits under the provisions of 
38 U.S.C.A. § 1151 is not plausible under the law, as there 
is no medical evidence that the veteran has any additional 
disability as a result of VA hospitalization, or VA medical 
or surgical treatment.  


CONCLUSION OF LAW

The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, for residuals of a fracture of the left humerus, 
claimed to have resulted from treatment at VA medical 
facilities, is not well grounded.  38 U.S.C.A. §§ 1151, 
5107(a) (West 1991); 38 C.F.R. § 3.358 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Records from the Lee Hospital, in Johnstown, PA, indicate 
that the veteran was seen in the Emergency Department on 
August 12, 1995.  He related that he had been cutting the 
grass when he slipped, and fell on his right side.  When he 
attempted to pull himself up, he caught his left arm behind 
him and heard a snap.  He immediately felt pain in the arm, 
and it began to swell.  He was not able to move the arm.  
Clinical evaluation revealed obvious swelling in the left 
shoulder.  There was no crepitation of the left humerus, but 
it was also swollen.  Capillary refill was less than two 
seconds.  Radial pulses were equal, bilaterally, and there 
was no numbness or tingling in the upper extremities.  X-rays 
revealed an acute transverse fracture through the mid-shaft 
of the left humerus, with marked displacement and angulation 
deformity.  Associated soft tissue swelling was noted to be 
present.  No other acute fractures or dislocations were 
identified.  He was placed in a left shoulder immobilizer, 
and instructed to follow-up at a VA facility on Monday.  

A discharge summary from the Altoona, PA, VA Medical Center 
(VAMC), indicates that the veteran was hospitalized at that 
facility from August 13, 1995, to September 1, 1995.  He 
presented with complaints of pain and an inability to move 
his left arm.  He reported that an earlier X-ray at a private 
hospital had revealed a fracture of the left humerus.  He was 
admitted for further treatment with immobilization, 
analgesics, and ice; and for a referral to the Pittsburgh 
VAMC for an orthopedic consultation.  

A subsequent X-ray of the humerus showed a fracture of the 
mid-shaft, with angulation, and medial and posterior 
displacement of the distal fracture fragment.  An X-ray of 
the left shoulder was negative for fracture or dislocation.  
Upon orthopedic consultation at the Pittsburgh VAMC, he was 
placed in an immobilizing splint and sling.  Initially, he 
was referred to an intermediate medicine unit (IMU) because 
it was believed that he would benefit from physical therapy.  
In addition, he walked with a cane, and it was thought that 
the immobilized arm, together with the need for the cane 
would make it difficult for him.  However, he was not 
accepted for placement in the IMU, and he was returned to the 
surgical service until his return appointment at the 
Pittsburgh VAMC.  He was seen again at the Pittsburgh VAMC, 
and it was concluded that he was not a candidate for any 
surgical intervention for the left humerus fracture.  He was 
measured for a special type of splint, which was then ordered 
for him.  On September 1, 1995, he was able to get up and 
about independently, and he was discharged in stable 
condition.  The left arm remained immobilized, and he was 
advised to return to the Pittsburgh VAMC on September 12, 
1995, for a follow-up appointment.  

A VA progress report indicates that the veteran was seen in 
the Orthopedic Clinic on September 12, 1995.  It was noted 
that he had fractured his left humerus four weeks previously.  
An X-ray showed a 35 degree angulation, with good early 
callus formation.  He was given the fracture brace, and 
instructed to return to the clinic in four weeks.  

A subsequent VA progress report shows that the veteran was 
seen in the Orthopedic Clinic on October 10, 1995.  He 
reported that he had not removed the brace since he received 
it.  He complained of pain in the left arm.  Physical 
examination revealed red, chafed skin on the left forearm.  
The fracture site still exhibited tenderness upon palpation.  
Range of motion of the elbow was from 40 degrees to 140 
degrees.  Sensory and motor examinations were intact 
throughout.  X-rays showed good fracture callus, with a 30- 
to 40-degree angulation.  The clinical assessment was of a 
healing fracture.  

A later VA progress report indicates that the veteran was 
seen in the Orthopedic Clinic on November 2, 1995.  It was 
noted that the previous X-ray, in October 1995, had shown 
positive callus formation at the fracture site.  However, a 
delayed union was questioned.  He was seen again on December 
7, 1995.  He reported that the arm felt more stable but was 
still painful on motion.  There was no paresthesia.  Physical 
examination revealed that the arm moved as a unit.  An X-ray 
showed less angular deformity and increased callus formation.  
The assessment was of delayed union, with evidence of very 
slow callus formation.  He was advised to return in four 
weeks; if there was no further evidence of healing at that 
time, a bone graft would be planned.  

Subsequently, a progress report indicated that the veteran 
was seen at the VA Orthopedic Clinic on January 18, 1996.  He 
related that he had numbness in all four fingers on the left 
hand.  EMG testing, completed in February 1996, showed a 
significant delay in the median ulnar nerve.  

In his July 1996 Notice of Disagreement, the veteran reported 
that he had originally been told by a surgeon at the Altoona 
VAMC that a rod and pin should be inserted in his arm to hold 
the bones in place.  However, when he was seen at the 
Pittsburgh VAMC, no surgery was performed.  He indicated that 
the doctors at the Pittsburgh VAMC had attempted to manually 
reset the fracture, and caused greater disability.  He stated 
that he had constant, unbearable pain at the point of the 
break, and had not regained normal mobility in the arm.  

In his September 1996 substantive appeal, the veteran related 
that there was no mention in the record about how much his X-
ray films had changed between his appointments at Altoona and 
Pittsburgh.  He indicated that the X-ray technicians had 
noticed a change in the position of the bones.  He had been 
told that he would have a permanent lump in the left arm, and 
the left arm would be permanently shorter than the right one.  
He further contended that, at present, he was unable to do 
things he used to do because of the extreme pain and 
tenderness in the arm.  

II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  However, those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The veteran filed the present claim for benefits under 
section 1151 in September 1995.  Therefore, under the statute 
and the opinion of the General Counsel cited above, the 
present claim has been adjudicated by the RO, and is being 
reviewed by the Board, under the version of 38 U.S.C.A. 
§ 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for the claim to be granted.  

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

Thus, the threshold question for any claim, including one 
filed under the provisions of 38 U.S.C.A. § 1151, is whether 
the claimant has presented a well-grounded claim.  See Elkins 
v. West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table), and Epps, supra.  See also 
Morton v. West, 12 Vet.App. 477, 480 (1999) (noting that the 
Federal Circuit, in Epps v. Gober, supra, "rejected the 
appellant's argument that the Secretary's duty to assist is 
not conditional upon the submission of a well-grounded 
claim").

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.  

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 
(3) medical evidence of a nexus (i.e., a link or a 
connection) between the asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet.App. 460, 464 (1999).  

Therefore, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck v. Brown, 
6 Vet.App. 14, 16-17 (1993), and Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992), holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.  See also Jimison v. West, 13 Vet.App. 
75, 77-78 (1999).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 
___Vet.App.___, No. 95-904, slip op. at 4 (Oct. 15, 1999) 
("Unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim."); Heuer v. Brown, 7 Vet. App. 379 
(1995); Magana v. Brown, 7 Vet.App. 224 (1994); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet.App. 492, 495 (1992).  

A review of the evidence in this case reflects that the 
veteran was hospitalized at the Altoona VAMC from August 13, 
1995, to September 1, 1995.  He had originally been seen at a 
private hospital the previous day, after he had slipped on 
wet grass and injured his left arm.  X-rays revealed an acute 
transverse fracture through the mid-shaft of the left 
humerus, with marked displacement and angulation deformity.  
He was admitted to the Altoona VAMC, and additional X-rays 
confirmed the fracture of the left humerus at the mid-shaft, 
with medial and posterior displacement of the distal 
fragment.  After a consultation with the Orthopedic Service 
at the Pittsburgh VAMC, it was concluded that the veteran was 
not a surgical candidate.  The fracture was treated with 
various splints or braces; however, even with this treatment, 
it healed very slowly.

The veteran has reported that he now has constant pain in the 
arm, and he has not regained full mobility.  He also asserts 
that he has a lump in the left arm, and the left arm is now 
shorter than the right.  In his claim, he asserts that the 
treatment provided by VA aggravated his disability, and 
prevented proper healing.  However, he has not presented any 
medical evidence showing that the residual disability the 
left arm now exhibits resulted from VA treatment.  

The Board notes that we are not empowered to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Moreover, we recognize that the veteran's 
representative, both in arguments advanced before the RO and 
in an Informal Hearing Presentation before the Board, has 
argued, in support of the veteran, that the medical attention 
provided to the veteran at the VA medical facilities was 
inadequate, and that, as a result, his residual disability 
from the fractured arm is worse than it should be.  We must 
point out, however, that neither the representative nor the 
veteran has submitted any medical opinion evidence into the 
record in support of these medical assertions and 
conclusions.  Thus, based upon the medical evidence, we must 
conclude that the veteran's claim that he has additional 
disability that resulted from VA hospitalization, or medical 
or surgical treatment, is not well grounded.  See 38 C.F.R. 
§ 3.358(c)(1), (2).  

While the Board does not doubt the sincerity of the veteran's 
contention that his treatment at the Altoona and/or 
Pittsburgh VAMC's resulted in additional disability, we note 
that he has not met his burden of presenting evidence of a 
well-grounded claim under section 1151 merely by presenting 
his own assertions, or those of his representative on his 
behalf, however strongly they may be felt because, as lay 
persons, they are not competent to offer medical opinions.  
See Bostain v. West, 11 Vet.App. 124, 127 (1998).  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

Therefore, in view of the foregoing, the Board holds, based 
upon the evidence before us in this appeal, that the veteran 
has not demonstrated that his claimed current residuals of a 
fracture of the left humerus resulted from the treatment 
provided by the Altoona and Pittsburgh VAMC's in August and 
September 1995.  Accordingly, the claim is not well grounded, 
and the claim for benefits under section 1151 must be denied.  


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a fracture of the left humerus, 
claimed to have resulted from treatment provided at VA 
medical facilities, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

